Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

 CARLOS BRITO,

             Plaintiff,
 v.

 BENJAMIN BUDOWSKY TRUST,
 HAROLD O LYNCH and FRANK D
 WALBERG,

         Defendants.
 ______________________________________/



                                              COMPLAINT

        Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues BENJAMIN BUDOWSKY TRUST,

 HAROLD O LYNCH and FRANK D WALBERG, (hereinafter “Defendants”), and as grounds

 alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

                                                     1
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 13



 U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

 and domiciled in Florida, and is otherwise sui juris.

         5.         At all times material, Defendants, BENJAMIN BUDOWSKY TRUST,

 HAROLD O LYNCH and FRANK D WALBERG, owned and operated a commercial shopping

 plaza at 6729 W 4th Avenue, Hialeah, Florida (hereinafter the “Commercial Property”) and

 conducted a substantial amount of business in that place of public accommodation in Miami-Dade

 County, Florida.

         6.         Venue is properly located in the Southern District of Florida because Defendants’

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         7.         Although over twenty-seven (27) years have passed since the effective date of

 Title III of the ADA, Defendants has yet to make its facilities accessible to individuals with

 disabilities.

         8.         Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

 extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

 people who are disabled in ways that block them from access and use of Defendants’ businesses

 and properties.

         9.         The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance
                                                   2
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 13



        10.        Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by

 and pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic

 (paralyzed from his T-6 vertebrae down) and is therefore substantially limited in major life

 activities due to his impairment, including, but not limited to, not being able to walk or stand.

 Plaintiff requires the use of a wheelchair to ambulate.

        11.      Defendants, BENJAMIN BUDOWSKY TRUST, HAROLD O LYNCH and

 FRANK D WALBERG, own, operate and oversee the Commercial Property, its general parking

 lot and parking spots.

        12.       The subject Commercial Property is open to the public and is located in Hialeah,

 Miami-Dade County, Florida.

        13.      The individual Plaintiff visits the Commercial Property and businesses located

 within the Commercial Property, regularly, to include a visit to the Commercial Property and

 businesses located within the Commercial Property on or about April 16, 2019, and encountered

 multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

 Property and businesses located located therein. He often visits the Commercial Property and

 businesses located within the Commercial Property in order to avail himself of the goods and

 services offered there, and because it is approximately twenty-three (23) miles from his residence,

 and is near his friends’ residences as well as other businesses and restaurants he frequents as a

 patron. He plans to return to the Commercial Property and the businesses located within the

 Commercial Property within thirty (30) days of the filing of this Complaint.

        14.      Plaintiff is domiciled nearby in the same County and state as the Commercial

 Property and the businesses located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the businesses located within the Commercial Property for
                                              3
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 13



 the intended purposes because of the proximity to his and his friends’ residences and other

 businesses that he frequents as a patron, and intends to return to the Commercial Property and

 businesses located within the Commercial Property within thirty (30) days from the filing of this

 Complaint.

        15.       The Plaintiff found the Commercial Property, and the businesses located within

 the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and businesses located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        16.       The Plaintiff has encountered architectural barriers that are in violation of the

 ADA at the subject Commercial Property, and businesses located within the Commercial Property.

 The barriers to access at Defendants’ Commercial Property, and the businesses located within the

 Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

 Property, and businesses located within the Commercial Property, and have endangered his safety

 in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

 risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

 similarly situated.

        17.       Defendants, BENJAMIN BUDOWSKY TRUST, HAROLD O LYNCH and

 FRANK D WALBERG, own and operate a place of public accommodation as defined by the ADA

 and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.              Defendants,

 BENJAMIN BUDOWSKY TRUST, HAROLD O LYNCH and FRANK D WALBERG, are

 responsible for complying with the obligations of the ADA. The place of public accommodation

 that Defendants, BENJAMIN BUDOWSKY TRUST, HAROLD O LYNCH and FRANK D

 WALBERG, own and operate is the Commercial Property Business located at 6729 W 4th Avenue,
                                           4
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 13



 Hialeah, Florida.

        18.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and the businesses located within the Commercial Property,

 including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

 reasonable grounds to believe that he will continue to be subjected to discrimination at the

 Commercial Property, and businesses located within the Commercial Property, in violation of the

 ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

 to avail himself of the goods and services available at the Commercial Property, and businesses

 located within the Commercial Property, but to assure himself that the Commercial Property and

 businesses located within the Commercial Property are in compliance with the ADA, so that he

 and others similarly situated will have full and equal enjoyment of the Commercial Property, and

 businesses located within the Commercial Property without fear of discrimination.


        19.       While Defendants, BENJAMIN BUDOWSKY TRUST, HAROLD O LYNCH

 and FRANK D WALBERG, as landlord and owner of the Commercial Property Business, is

 responsible for all ADA violations listed in Count I of this Complaint.

        20.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and businesses located within the Commercial Property, but not

 necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and businesses within the Commercial Property, not only
                                                  5
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 13




     to avail himself of the goods and services available at the Commercial Property and businesses

     located within the Commercial Property, but to assure himself that the Commercial Property, and

     businesses located within the Commercial Property are in compliance with the ADA, so that he

     and others similarly situated will have full and equal enjoyment of the Commercial Property, and

     businesses located within the Commercial Property without fear of discrimination.

            21.       Defendants have discriminated against the individual Plaintiff by denying him

     access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

     and/or accommodations of the Commercial Property, and businesses located within the

     Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I – ADA VIOLATIONS

            22.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

     through 25 above as though fully set forth herein.

            23.       Defendants, BENJAMIN BUDOWSKY TRUST, HAROLD O LYNCH and

     FRANK D WALBERG, has discriminated, and continues to discriminate, against Plaintiff in

     violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

     January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

     less). A list of the violations that Plaintiff encountered during his visit to the Commercial

     Property, include but are not limited to, the following:

     Common Areas

            A. Entrance Access and Path of Travel

i.      The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

        are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,


                                                      6
 Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 13



          violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

          whose resolution is readily achievable.

ii.       The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

          not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iii.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iv.       The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

          Violation: There are inaccessible routes between sections of the facility. These are violations

          of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

          303, 402 and 403, whose resolution is readily achievable.

       Lucerna Bakery

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

ii.       The Plaintiff could not use the transaction counters without assistance, as they are mounted too

          high. Violation: There are transaction counters at the facility in excess of 36” high, violating


                                                         7
 Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 13



          Section 7.2(1) of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution

          is readily achievable.

             B. No Public Restrooms

       Potaje 305 Restaurant

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

ii.       The Plaintiff could not use the restroom without assistance, as the required clear floor space

          was not provided. Violation: Compliant clear floor space is not provided due to the door

          swinging into the restroom, violating Sections 4.2.3, 4.22.2, and 4.22.3 of the ADAAG and

          Sections 304.3 and 603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.       The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

          dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

          with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.
                                                       8
  Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 13



  v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required knee/toe clearances

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not

        mounted at the required height. Violation: The grab bars do not comply with the requirements

        prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

        mounted too high. Violation: There are dispensers provided for public use in the restroom,


                                                     9
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 10 of 13



     with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

     and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                RELIEF SOUGHT AND THE BASIS

         24.       The discriminatory violations described in Count I are not an exclusive list of the

  Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

  accommodation in order to photograph and measure all of the discriminatory acts violating the

  ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

  to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

  which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

  the Commercial Business and businesses located within the Commercial Property; Plaintiff

  requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

  A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

  remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

  Rule of Civil Procedure 34.

         25.       The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy
                                                10
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 11 of 13



  this discriminatory situation, the Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         26.          Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         27.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         28.          A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the
                                                  11
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 12 of 13



  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         29.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         30.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

  businesses, located at and/or within the commercial property located at 2815 NW 7th Street, Miami,

  Florida 33125, the exterior areas, and the common exterior areas of the Commercial Property and

  businesses located within the Commercial Property, to make those facilities readily accessible and

  useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

  time as the Defendants cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

  subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or
                                                   12
Case 1:19-cv-22563-BB Document 1 Entered on FLSD Docket 06/20/2019 Page 13 of 13



  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: June 20, 2019
                                                GARCIA-MENOCAL & PEREZ, P.L.

                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                  13
